DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 7-16 and 19-20 are currently pending and are addressed below. Claims 1-6 and 17-18 were withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 7-16), I with respect to the First Species (Claim 16) and II with respect to the Second Species (Claim 19) in the reply filed on June 7th, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11th, 2020, March 2nd, 2021, April 13th, 2021, August 5th, 2021, November 19th, 2021, January 27th, 2022, February 28th, 2022, and June 3rd, 2022, have been considered and entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites, “the middle set of wheels and the rear set of wheels have a height greater than the height of the rear chassis”, it is unclear as to whether the height of the wheels must be greater than the thickness of the rear chassis or have a height taller than that of the rear chassis. For the purpose of compact examination, the height of the rear and middle set of wheels have been interpreted to have a height that is taller than that of the rear chassis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20200061445 A1) (“Zhang”) in view of JI (CN 101920102 A) (“JI”) (Translation Attached).
	
With respect to claim 7, Zhang teaches a mobility device adapted to be worn on the foot of a user (See at least Zhang Abstract) comprising: 
a rear chassis comprising (See at least Zhang FIG. 2): 
a middle set of wheels (See at least Zhang FIG.1 | Paragraph 18 “First rotating wheel racks 4 are disposed on two sides below the shoe heel part 11; two middle wheels 22 and two rear wheels 23 are respectively disposed at the front and rear parts of the first rotating wheel racks 4”); 
and a rear set of wheels connected to an electric motor through a geartrain (See at least Zhang FIG. 1 | Paragraph 18 “First rotating wheel racks 4 are disposed on two sides below the shoe heel part 11; two middle wheels 22 and two rear wheels 23 are respectively disposed at the front and rear parts of the first rotating wheel racks 4” | Paragraph 21 “ In this embodiment, the multiple stages of speed reduction structures are speed reduction gear sets 104 which are all mounted on the inner side surfaces of the first rotating wheel racks 4, and gears in the speed reduction gear sets 103 are located on the same straight line.”); 
a front chassis comprising (See at least Zhang FIG. 2): 
a front set of wheels (See at least Zhang FIG. 1 | Paragraph 18 “and two front wheels 21 are arranged on the second rotating wheel racks 5”)
wherein the front chassis is connected to the rear chassis by a pivoting member (See at least Zhang FIG. 2).
Zhang however, fails to explicitly disclose a control system configured to control the electric motor in response to an input from the user.
JI teaches a control system configured to control the electric motor in response to an input from the user (See at least JI Paragraph 7 “the control unit includes a controller and a remote control” | Paragraph 38 “For wireless control, the operator holds the remote control, and a signal receiver is installed on the pulley shoe. The two cooperate to realize the control of the pulley shoe forward, backward, acceleration and deceleration, steering and braking”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Zhang to include a control system configured to control the electric motor in response to an input from the user, as taught by JI as disclosed above, in order to ensure that the apparatus effectively moves only when prompted by the user (JI Paragraph 2 “The purpose of the present invention is to overcome the above deficiencies and provide an adjustable electric pulley shoe with simple structure, small volume, light weight, convenient use, portability and low cost.”).

With respect to claim 15, Zang in view of JI teach a mechanical brake connected to at least one of the front set of wheels, the middle set of wheels, or the rear set of wheels (See at least JI Paragraph 40 “The brake of the electric shoe of the present invention can be composed of disc brakes, drum brakes, simple friction brakes and other different types of brakes. When a worm gear reducer is used, the speed control can be used to realize the braking function”).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20200061445 A1) (“Zhang”) in view of JI (CN 101920102 A) (“JI”) (Translation Attached) further in view of Tong (US 20160331557 A1) (“Tong”).

With respect to claim 8, Zhang in view of JI fail to explicitly disclose that the control system comprises an inertial measurement system and a processor. 
Tong, however, teaches that the control system comprises an inertial measurement system and a processor (See at least Tong Paragraph 17 “Preferably, said controller comprises a microprocessor” | Paragraph 19 “Preferably, said at least one sensor comprises at least one motion sensor coupling to said leg brace and said foot piece for sensing a change in displacement and orientation of at least one portion of said device. Said at least one sensor comprises sensors selected from the group consisting of an accelerometer, a gyroscope, an angle encoder, a potentiometer, and a flex sensor.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Zhang in view of JI to include an inertial measurement nit and a processor, as taught by Tong as disclosed above, in order to ensure accurate movement of the mobility device (Tong Paragraph 3 “In particular, the present intervention relates to a portable electrical motor-driven exoskeleton ankle joint robot with gear intended to provide walking assistance in different speed and walking conditions”).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20200061445 A1) (“Zhang”) in view of JI (CN 101920102 A) (“JI”) (Translation Attached) further in view of Pang (US 20170297454 A1) (“Pang”).

With respect to claim 9, Zhang in view of JI fail to explicitly disclose that the control system is housed in the rear chassis.
Pang, however, teaches that the control system is housed in the rear chassis (See at least Pang FIG. 1C | Paragraph 27 “As shown in FIG. 1C, transportation device 100 further includes a controller 160. Controller 160 may be mounted on the bottom surface of deck 130 (as shown in FIG. 1C), or may be placed anywhere on or within deck 130”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Zhang in view of JI so that the control system is housed in the rear chassis, as taught by Pang as disclosed above, in order to ensure that the control system is protected when using the mobility device (Pang Paragraph 2 “The present disclosure relates to a transportation device, and more particularly, to a self-propelled personal transportation device”).

	With respect to claim 10, Zhang in view of JI teach of a rear set of wheels connected by an axle (See at least Zhang FIGS. 1-2).
	Zhang in view of JI fail to explicitly disclose that the axle of the middle wheels has a width wider than a width of a user’s foot.
	Pang, however, teaches an axle having a width wider than a width of a user’s foot (See at least Pang FIG. 1B Showing the front axle being wider than the width of the board).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Zhang in view of JI to include an axle having a width wider than a width of a user’s foot, as taught by Pang as disclosed above, in order to improve stability when the user uses the mobility device (Pang Paragraph 2 “The present disclosure relates to a transportation device, and more particularly, to a self-propelled personal transportation device”).

	With respect to claim 11, Zhang in view of JI in view of Pang teach that the rear set of wheels is connected by an axle having a width smaller than the width of the axle connecting the middle set of wheels (See at least Zhang FIGS. 2-3 Showing the rear set of wheels axle being smaller than that of the middle wheels),

	With respect to claim 12, Zhang in view of JI in view of Pang teach that the front set of wheels is connected by an axle having a width smaller than the width of the axle connecting the rear set of wheels (See at least Zhang FIGS. 2-3 Showing the front set of wheels axle being smaller than that of the rear wheels)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20200061445 A1) (“Zhang”) in view of JI (CN 101920102 A) (“JI”) (Translation Attached) further in view of Zhang II (US 20200061444 A1) (“Zhang II).

With respect to claim 13, Zhang in view JI teach that the wheels have an inversion prevention mechanism (See at least Zhang Paragraph 20 “The front wheels 21 are connected with an inversion prevention mechanism for preventing the front wheels from being inverted.”).
Zhang in view of JI fail to explicitly disclose one or more anti-reverse bearings associated with the front set of wheels.
Zhang II teaches anti-reverse bearings associated with the front set of wheels (See at least Zhang II Paragraph 14 “Wherein, the Anti-reverse rotation mechanism includes a rotating shaft 4 connected with the front wheels 2, a ratchet wheel 5 fixed on the rotating shaft 4, and a pawl matched with the ratchet wheel 5.”).
It would have been obvious to modify the apparatus of Zhang in view of JI to include anti-reverse bearings associated with the front set as wheels, as taught by Zhang II as disclosed above, in order to ensure stability when using the mobility device (Zhang Paragraph 4 “the present application provides Anti-reverse rotation devices of power shoe devices, by which, front wheels of the present application would not be inverted, thus achieving an effect of preventing people from falling over”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20200061445 A1) (“Zhang”) in view of JI (CN 101920102 A) (“JI”) (Translation Attached) further in view of Treadway (US 20180117449 A1) (“Treadway”).

With respect to claim 14, Zhang in view of JI fail to explicitly disclose the middle set of wheels and the rear set of wheels have a height greater than the height of the rear chassis. 
Treadway, however, teaches a wheel with a height greater than the height of the chassis (See at least Treadway FIG. 4 Showing the wheel with a greater height). 
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Zhang in view of JI so that the rear and middle set of wheels have a height greater than the height of the rear chassis, as taught by Treadway as disclosed above, in order to improve stability when using the mobility device (Treadway Paragraph 2 “The present disclosure relates generally to personal mobility devices, and in particular but not exclusively, relates to a wearable mobility device for providing a streamlined means of urban and suburban transportation.”).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20200061445 A1) (“Zhang”) in view of JI (CN 101920102 A) (“JI”) (Translation Attached) further in view of Hillman (US 20060032682 A1) (“Hillman”).

With respect to claim 16, Zhang in view of JI fail to explicitly disclose that the mechanical brake is controlled by the control system.
Hillman, however, teaches that the mechanical brake is controlled by the control system (See at least Hillman Paragraph 64 “The printed circuit board 39 associated with the platform 14 can be housed in the compartment 41 together with the battery banks 36 and 38. The circuitry associated with a preferred embodiment of this printed circuit board 39 is illustrated in the schematic of FIG. 13. This circuitry is powered by the battery banks 36 and 38, which are controlled by an on/off switch 221, a 12-volt regulator 223, and a 5-volt regulator 225.” | Paragraph 68 “A brake circuit 254 and a drive circuit 256 are shown generally to the right in FIG. 13. The brake circuit 254 includes the brake motor 117, which is controlled by an H-drive or bridge 258. This bridge 258 includes transistors 261 and 263 that turn the brake motor on, and transistors 265 and 267 that turn the brake motor off. A further transistor 270 is provided to remain in an on state as long as the transistor 253 associated with the microprocessor 241 is toggling. This ensures that both the brake circuit 254 as well as the drive circuit 256 effectively shut down when the microprocessor 241 is inoperative. The dome switch associated with the brake self-adjustment mechanism 123 of FIG. 6 is designated by its reference numeral 152 in this brake circuit 254.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Zhang in view of JI so that the mechanical brake is controlled by the control system, as taught by Hillman as disclosed above, in order to ensure efficient operation of the brake when needed (Hillman Paragraph 5 “This invention relates generally to personal transport vehicles and more specifically to skateboards.”).

With respect to claim 20, Zhang in view of JI in view of Hillman teaches that the control system is configured to be overridden by a manual input by a user (See at least Hillman Paragraph 12 “If either of these electronic systems fail, for example due to battery depletion, the skateboard is provided with free wheeling characteristics so that it can still function in the normal manner, i.e., using the motive power of the rider. A microprocessor-controlled transmitter in the remote control communicates with a microprocessor-controlled receiver in the skateboard. Both drive signals and brake signals are communicated through this wireless interface. In the event that a brake signal is generated, the control can be programmed to override any drive signal.” | Paragraph 34 “A skateboard is illustrated in FIG. 1 and designated generally by the reference numeral 10. As illustrated in this view, the skateboard is adapted to be ridden by a rider 12 and operated by a wireless remote control 13.”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20200061445 A1) (“Zhang”) in view of JI (CN 101920102 A) (“JI”) (Translation Attached) further in view of Haugen (US 20040217562 A1) (“Haugen”).

	With respect to claim 19, Zhang in view of JI fail to explicitly disclose that the mobility device comprises a semi-rigid toe-cap.
	Haugen, however, teaches a semi rigid toe-cap (See at least Haugen FIG. 10 “216” | Paragraph 7 “In an embodiment of the invention, a size-adjustable in-line skate includes a frame that rotatably supports the wheels of the skate and a base, attached to the frame, which defines a platform and a heel cup. A semirigid toe cup is attachable to the base”).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Zhang in view of JI to include a semi-rigid toe cap, as taught by Haugen as disclosed above, in order to ensure the safety of a user’s toes when using the mobility device (Haugen Paragraph 2 “The present invention relates to skates such as in-line skates and, in particular, to an in-line skate having a toolless size adjustment mechanism for adjusting the shoe size of the skate.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667